            Case 1:18-cv-00210-RA-SN Document 73 Filed 08/28/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 ALAMONTE TELLO, et al.,                                           DATE FILED: 8-28-20

                               Plaintiff,
                                                                        18-CV-210 (RA)
                          v.
                                                                           ORDER
 74 FIFTH AVE MARKET, CORP., et al.,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

         On August 11, 2020, Plaintiff moved for default judgment against Defendants 74 Fifth Ave

Market, Corp., Valent & Cook at 57 Street Corp., and Byung Lim. Dkt. 68. This Court’s individual

rules require a party seeking default judgment to obtain a Certificate of Default from the Clerk of Court.

for      each     party        against      whom    the     Plaintiff     seeks     default     judgment

(https://www.nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).                  Although the Clerk of

Court entered a certificate of default against all three Defendants on August 3, 2018, Dkt. 17–19, because

Defendant Byung Lim filed a notice of appearance subsequent to this date, Dkt. 26, the certificate of

default is no longer operative against Defendant Byung Lim. Accordingly, if Plaintiff wishes to pursue

default judgment against Defendant Byung Lim, he must obtain a new Certificate of Default from the

Clerk of Court.

SO ORDERED.

Dated:     August 28, 2020
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
